Exhibit 10.5

SUPPLEMENT NO. 1 (this “Supplement”) dated as of    December 20, 2018, to the
Guarantee Agreement dated as of October 31, 2017 (the “Guarantee Agreement”),
among CBRE SERVICES, INC., a Delaware corporation (the “U.S. Borrower”), CBRE
GROUP, INC., a Delaware corporation (“Holdings”), the Subsidiaries of the U.S.
Borrower from time to time party thereto (the “Subsidiary Guarantors” and,
together with the U.S. Borrower and Holdings, the “Guarantors”) and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lender Parties (as defined
therein).

A.  Reference is made to (i) the Credit Agreement dated as of October 31, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the U.S. Borrower, CBRE Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CBRE
Limited, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE Pty Ltd, a company organized under the laws of
Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (together with the
U.S. Borrower, the U.K. Borrower, the Canadian Borrower and the Australian
Borrower, the “Existing Borrowers”), Holdings, the lenders from time to time
party thereto (the “Lenders”), the Issuing Banks from time to time party thereto
and Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and (ii) the Incremental Term Loan
Assumption Agreement dated as of December 20, 2018, among the Existing
Borrowers, Holdings, the New Loan Party (as defined below), the lenders party
thereto and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
(the “Incremental Term Loan Assumption Agreement”).

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C.  The Guarantors have entered into the Guarantee Agreement in consideration
of, among other things, Loans made and Letters of Credit issued under the Credit
Agreement.  Section 7.16 of the Guarantee Agreement provides that additional
Subsidiaries of the U.S. Borrower may become Subsidiary Guarantors under the
Guarantee Agreement by the execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Loan Party”) is
executing this Supplement to become a Subsidiary Guarantor which is a Foreign
Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

 

[[3885576]]

--------------------------------------------------------------------------------

2

Accordingly, the Administrative Agent and the New Loan Party agree as follows:

SECTION 1.  In accordance with Section 7.16 of the Guarantee Agreement, the New
Loan Party by its signature below becomes a Subsidiary Guarantor which is a
Foreign Guarantor under the Guarantee Agreement with the same force and effect
as if originally named therein as a Foreign Guarantor and the New Loan Party
hereby agrees to all the terms and provisions of the Guarantee Agreement
applicable to it as a Foreign Guarantor thereunder but, in any event, subject to
the guarantee limitation provided for under Section 2.01(b) of the Guarantee
Agreement, to the effect that, notwithstanding any other provisions of the
Guarantee Agreement, the maximum liability of the New Loan Party thereunder
shall be limited in accordance with such Section 2.01(b) as if it were
originally named therein.  Each reference to a “Foreign Guarantor” in the
Guarantee Agreement shall be deemed to include the New Loan Party.  The
Guarantee Agreement is hereby incorporated herein by reference. Notwithstanding
anything herein to contrary, for the avoidance of doubt, in accordance with the
proviso to Section 2.01 of the Guarantee Agreement the guarantee of the New Loan
Party pursuant to the Guarantee Agreement shall be limited to the Foreign
Obligations.

SECTION 2.  The New Loan Party represents and warrants to the Administrative
Agent and the other Lender Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Loan Party and the Administrative
Agent.  Delivery of an executed signature page to this Supplement by facsimile
transmission or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

[[3885576]]

--------------------------------------------------------------------------------

3

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to the New Loan Party shall be given to it in care of the U.S.
Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

[[3885576]]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Loan Party and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

cbre global acquisition company, a société à responsabilité limitée organized
under the laws of the Grand Duchy of Luxembourg, having its registered office at
12D, Impasse Drosbach, L-1882 Luxembourg, Grand Duchy of Luxembourg and
registered with the Luxembourg Trade and Companies Register (Registre de
Commerce et des Sociétés, Luxembourg) under number B 150.692

 

by

/s/ Caroline Goergen

 

Name: Caroline Goergen

 

Title: Type B manager

 

Address: 9, Allee Scheffer, L-2520 Luxembourg

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

by

/s/ William O’Daly

 

Name: William O’Daly

 

Title: Authorized Signatory

 

 

by

/a/ D. Andrew Maletta

 

Name: D. Andrew Maletta

 

Title: Authorized Signatory

 

 

 

[[3885576]]